      Case 5:19-cv-00550-TKW-MJF Document 21 Filed 09/13/21 Page 1 of 2


                                                                               Page 1 of 2

                    UNITED STATES DISTRICT COURT FOR THE
                       NORTHERN DISTRICT OF FLORIDA
                            PANAMA CITY DIVISION

DARNELL LORENZ INMON,

       Plaintiff,

v.                                                  Case No. 5:19-cv-550-TKW-MJF

GILMORE, et al.,

       Defendants.
                                              /

                                        ORDER

       This case is before the Court based on the magistrate judge’s Report and

Recommendation (Doc. 20). No objections were filed. Upon due consideration of

the Report and Recommendation and the case file, the Court agrees with the

magistrate judge’s determination that this case is due to be dismissed for a myriad

of reasons, both procedural and substantive. Accordingly, it is

       ORDERED that:

       1.        The magistrate judge’s Report and Recommendation is adopted and

incorporated by reference in this order.

       2.        This case is DISMISSED without prejudice.

       3.        The Clerk shall enter judgment in accordance with this Order and close

the case file.
Case 5:19-cv-00550-TKW-MJF Document 21 Filed 09/13/21 Page 2 of 2


                                                              Page 2 of 2

DONE and ORDERED this 13th day of September, 2021.

                        T. Kent Wetherell, II
                       T. KENT WETHERELL, II
                       UNITED STATES DISTRICT JUDGE
